Per Curiam.
The record is silent as to the ground of objection interposed and considered in the court below as a basis for the demurrer. Defendant contends, in his brief, that the judgment for alimony was annulled “by his reconciliation and resumption of cohabitation with plaintiff.”
The hearing below was on return of an order directing that defendant show cause why he should not be punished for contempt for wilful failure to pay $30.00 per week to plaintiff for her separate maintenance in accordance with said judgment of May 13, 1966. A motion for such an order need not allege facts with the particularity required when alleging a cause of action or an affirmative defense. The allegation that defendant had wilfully failed to make the payments required by the judgment and was in arrears in a substantial amount would seem a sufficient basis for the issuance of the show cause order.
Assuming defendant has wilfully failed to make the payments required by said judgment, it would be incumbent upon him to show facts constituting justification. Absent a hearing and findings of fact, the only question presented by this appeal is whether the facts alleged in plaintiff’s amended motion affirmatively disclose such conduct as to relieve defendant from further obligation to pay for plaintiff’s separate maintenance either as provided in said judgment or.in accordance with any further order in this cause. When considered in the light most favorable to plaintiff, this question must-be answered, “No.” Accordingly, the judgment of the court below is vacated; and the cause is remanded for a plenary hearing on return of the order to show cause. From the evidence adduced at such hearing, the court will find the facts and enter judgment thereon.
Error and remanded.